Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 03/17/2021 have been fully considered but they are not persuasive. 
Applicant argues “modification of Ahmed-044 as taught by Ahmed-211 would not result in the claimed structure. Furthermore, such modification would render Ahmed-044 unsuitable for its intended purpose.” (Page 10, bottom two lines-Page 11, line 1).
However, examiner respectfully disagrees.
Ahmed-044 discloses

    PNG
    media_image1.png
    113
    711
    media_image1.png
    Greyscale
 and overlapping the gap is a mere change of shape of “206” such as the change of shape of the 206 like Ahmed-211’s shape of a support rib 14 touching the end of the radiating plate 4 in Fig. 2.
Therefore, examiner maintains his position.

Applicant argues “As the alleged teachings of Ahmed-211 do not purport to be directed to any component of a cooking surface. Thus, the obviousness case as presented cannot teach modification of the teachings of Ahmed-044 to a configuration where two sub-grates, each having their own cooking members, and “the first and second sub-grate [fitting] together and only an indirect path [remaining] from below the third cooking surface to above the third cooking surface and flame is impeded from 
However, examiner respectfully disagrees.
The intended use of “a radiating plate” and “Ahmed-211’s stacked arrangement” has a structure as a cooking surface such as chopped food and is merely a change of a shape.
Therefore, examiner maintains his position.

Applicant argues “what Ahmed-211 teaches would render Ahmed-044 unsuitable for its purpose. Like the instant Application, Ahmed-044 purports to provide a multi-part cooking grate having upper and lower sub-grates with predetermined spacing between the members of the respective sub-grates (e.g., Abstract) and as clearly shown in the Figures reproduced by the Examiner. On the other hand, the Examiner also notes that Ahmed-211 teaches a stacked arrangement” (Page 12, line 19-Page 13, line 1).
However, examiner respectfully disagrees.
As shown in the Ahmed-044 in the following, 

    PNG
    media_image1.png
    113
    711
    media_image1.png
    Greyscale
 
merely “extending the bottom shape (width) of “206”, “206” touches “210”.
Therefore, examiner maintains his position.

Applicant argues “the stacked configuration would also eliminate at least one, if not two, of the required sub-grates as recited in the claims and as shown in Ahmed-044.” (Page 13, lines 4-5).
However, examiner respectfully disagrees.

Therefore, examiner maintains his position.

Applicant argues “the cited ridge structures 8 from Ahmed-211 are a feature of the radiating plate 4. Hence, they are not purported to be applicable as an analogue to the cooking members of claim 3.” (Page 13, lines 18-19).
However, examiner respectfully disagrees.
Though intended use is different, “Ahmed-211” is structured to change the shape of “Ahmed-044” for convection and radiation heat transfers.
Therefore, examiner maintains his position.

Applicant argues “any overlap between 14 and 8 of Ahmed-211 speaks to relationships between food support ribs and a radiating plate 4 (the Examiner characterizes this as a stacked relationship). Thus, it cannot teach limitations with respect to overlap of sub-grate cooking members.” (Page 13, line 27-Page 14, line 3).
However, examiner respectfully disagrees.
Examiner repeats the same answers above here.
Therefore, examiner maintains his position.

Applicant argues “Coutts teaches nothing about sub-grate spacing in the context of the claim or in the context of Ahmed-044 because, like Ahmed-211, Coutts teaches only a single grilling surface 42. Element 14 is a catch tray only. Thus, Coutts cannot teach variation of spacing between separate sub-
However, examiner respectfully disagrees.
Ahmed-044 discloses Fig. 15 in the following

    PNG
    media_image1.png
    113
    711
    media_image1.png
    Greyscale
 and overlapping the gap is a mere change of shape of “206” and Coutts is not used anymore in the office action.
Therefore, examiner maintains his position.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn due to amendments without introducing a new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2013/0146044) in view of Ahmed-211 (US 2016/0015211).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Ahmed discloses
A cooking grate (another embodiment of a multi-component cooking grate 200; P61:1-2, Fig. 13-21)

    PNG
    media_image2.png
    745
    461
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    739
    504
    media_image3.png
    Greyscale



    PNG
    media_image1.png
    113
    711
    media_image1.png
    Greyscale

      
    PNG
    media_image4.png
    736
    463
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    740
    468
    media_image5.png
    Greyscale
) comprising:

a first upper sub-grate (an upper portion 200A of the multi-part cooking grate 200 of FIG. 13; P62:1-2, Figs. 13-16) having a first plurality of cooking members (upper V-shaped cooking members 206; P64:6-7, Fig. 15) retained in a fixed relationship (as graphically disclosed in Figs. 13, 16) relative to one another by at least one upper cross-member (upper cross members 204; P65:bottom, Fig. 16), the first upper sub-grate defining a first cooking surface (the top surface of “an upper portion 200A”; Fig. 13-16);  and

a second lower sub-grate (a lower portion 200B of the multi-part cooking grate 200 of FIG. 13; P63:1-2, Figs. 13,15,19) having a second plurality of cooking members (V-shaped cooking members 210; P66:3-4, Fig. 15) retained in a fixed relationship (as graphically disclosed in Fig. 19) relative to one another by at least one lower cross member (lower cross members 208; P66:5, Fig. 19), the second lower sub-grate defining a second cooking surface (the top surface of “a lower portion 200B”; P63:1-2, Figs. 13-15, 19);

wherein the first and second sub-grates are configured to fit together (overlap with; P64:7 and as graphically disclosed in Figs. 13-15) and their respective cooking members interfit (overlap with; P64:7 and as graphically disclosed in Figs. 13-15) to define a third cooking surface (the top surface of “a multi-component cooking grate”; Fig. 13);

wherein the third cooking surface heats with a degree (the total amount of radiant heat emitted from the total surface areas of “206” of “200A” and “210” of “200B”) of radiant heat (radiant heating; P68:4) higher (total area >each subtotal area) than a degree (each sub-total amount of radiant heat emitted from each sub-total surface area of “206” of “200A” and “210” of “200B”) of radiant heat of the first cooking surface and the second cooking surface, and the first cooking surface heats with a degree (the sub-total convective heat transfer amount from the hot-air flow above the sub-total hot-air contact areas of  “206” of “200A”) of convective heat (convection heating; P68:3) lower (the sub-total hot-air contact areas of  “206” of “200A” < the whole hot-air flow areas of “206” of “200A” and  “210” of “200B”) than a degree (the total convective heat transfer amount above the whole hot-air flow areas of “206” of “200A” and  “210” of “200B”) of convective heat of the first cooking surface and the second cooking surface;

wherein the first and second sub-grate fit together (overlap with; P64:7 and as graphically disclosed in Figs. 13-15) and only an direct path (one of the gaps between “210” and “106”; Fig. 15) remains from below the third cooking surface to above the third cooking surface and flame (hot gas; P54:9) is impeded (reducing the convectional flow areas resulting in higher convectional flow resistance; Fig. 15) from travelling below the third cooking surface to above the third cooking surface; and


wherein the cooking members of the first and second sub-grates have an inverted V shape (the inverted V-shape;P42:6-7, Fig. 15) with vertices (the apexes of “the inverted V-shape”;P42:6-7, Fig. 15) of the cooking members of the first and second sub-grates terminating and substantially (as graphically disclosed in Fig. 15 wherein Spec discloses “plus or minus 10% of the base value”; PGPUB P104, bottom) the same level (same horizontal level as graphically disclosed in Fig. 15).

	Ahmed discloses “a direct path remains from below the third cooking surface to above the third cooking surface and flame is not impeded from travelling below the third cooking surface to above the third cooking surface” as mapped above, but is silent regarding

only an indirect path remains from below the third cooking surface to above the third cooking surface and flame is impeded from travelling below the third cooking surface to above the third cooking surface; and

	However, Ahmed-211 discloses, in the analogous technical field for “Outdoor Cooking Grill Assembly” (title, Fig. 2

    PNG
    media_image6.png
    405
    651
    media_image6.png
    Greyscale
),
only an indirect path (flow path through the outlet of “flue exhaust slots or other openings 22”; P58:2, Fig. 2 wherein the flow path bends at the “openings 22”) remains from below (under the bottom surfaces of “18”, “14” and “8”; Figs. 2-3)  the third cooking surface (the top surfaces of “18”, “14” and “8”; Figs. 2-3) to (over the top surfaces of “18”, “14” and “8”; Figs. 2-3 inside the housing 752; Fig. 26 which is common in all embodiments) the third cooking surface and flame (the hot gas; P58:4 from bottom) is impeded (gas flow restricted by  “18”, “14” and “8”; Fig. 13) from travelling below the third cooking surface to above the third cooking surface; and

	The advantage of using Ahmed-211’s series of parallel ridge structures 8 having an inverted V-shape and the food support ribs 14 is not only greatly reduce or eliminate flare-ups and provide and transmit a greater percentage of infrared cooking energy to the food product as disclosed in paragraph 8 in the background of the invention and restrict the flaming flow and reduce the carbons from the flame contaminating the food, but also to change a shape of the upper food support rib 14 suiting a user specific application such as changing the shape (width) of each rib members and the associated rib members as desired.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ahmed with Ahmed-211 by replacing Ahmed’ gapped arrangement of the V-shaped cooking members 206 and 210 with Ahmed-211’s stacked arrangement without gaps in order not only greatly reduce or eliminate flare-ups and provide and transmit a greater percentage of infrared cooking energy to the food product as disclosed in paragraph 8 in the background of the invention and restrict the flaming flow and reduce the carbons from the flame contaminating the food, but also to change a shape of the upper food support rib 14 suiting a user specific application such as changing the shape (width) of each rib members and the associated rib members as desired.

	Regarding claim 3, Ahmed in view of Ahmed-211 discloses
the cooking members (Ahmed: upper V-shaped cooking members 206; P64:6-7, Fig. 1 and V-shaped cooking members 210; P66:3-4, Fig. 15) of one (Ahmed: “210”; Fig. 15) of the first and second sub-grates have legs (Ahmed: the bottom end of “210”; Fig. 15) that extend to terminate below the legs (Ahmed: bottom end of “206; Fig. 15) of cooking members of the other sub-grate (Ahmed: “210”; Fig. 15).

	Regarding claim 4, Ahmed in view of Ahmed-211 discloses
(Ahmed: “206” and “210”; Fig. 15) of the first (Ahmed: “200A”; Fig. 16) and second sub-grate (Ahmed: “200B”; Fig. 19) overlap laterally (Ahmed: as graphically disclosed in Figs. 14-15).

	Regarding claim 5, Ahmed in view of Ahmed-211 discloses 
wherein the first sub-grate (Ahmed: an upper portion of the multi-part cooking grate 200A of FIG. 13; P29:1-2, Fig. 16) retains its associated cooking members (Ahmed: upper V-shaped cooking members 206; P64:6-7, Fig. 16) at a first predetermined spacing (Ahmed: the gaps between the “upper V-shaped cooking members 206”; P64:6-7, Fig. 16) from one another;

wherein the second sub-grate (Ahmed: a lower portion of the multi-part cooking grate 200B of FIG. 13; P32:1-2, Fig. 19) retains its associated cooking members (Ahmed: V-shaped cooking members 210; P66:3-4, Fig. 19)  at a second predetermined spacing (Ahmed: the gaps between the “V-shaped cooking members 210”; P66:3-4, Fig. 19) from one another; and

wherein the first and second predetermined spacings are different (Ahmed: differ from the spacing between adjacent V-shaped members of the second set 108 as shown in Fig. 24; P55:5-9, Fig. 24) so as to provide different degrees (Ahmed: different degrees of heating with radiant and convective heating; claim 2, lines 9-10) of heating between radiant (Ahmed: heating with radiant heating; claim 2, lines 9-10) and convective heating (Ahmed: convective heating; claim 2, lines 9-10) on the first and second cooking surfaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leubke (US-5172682), Archer (US-4773386).

Examiner suggests the structure disclosed in Fig. 26, especially the cut on top and middle of cross members 2504 of the upper grate 2500A and the connections of in Figs. 27-28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761